PD-0758-15
                         PD-0758-15                                COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                  Transmitted 6/22/2015 3:44:02 PM
                                                                   Accepted 6/24/2015 10:23:10 AM
               IN THE COURT OF CRIMINAL APPEALS OF              TEXAS               ABEL ACOSTA
                                                                                            CLERK
                            AT AUSTIN, TEXAS

DEWAN MORGAN,                           §
   APPELLEE                             §
                                        §
              v.                        §               NO. PD-
                                        §
THE STATE OF TEXAS,                     §
    APPELLANT                           §


                    FROM THE COURT OF APPEALS FOR THE
                  SECOND DISTRICT OF TEXAS AT FORT WORTH
              APPEALED FROM CAUSE NUMBER 02-14-00231-CR AND
                   FROM THE 21 lTH JUDICIAL DISTRICT COURT
              OF DENTON COUNTY IN CAUSE NUMBER F-2013-1704-C,
              THE HONORABLE L. DEE SHIPMAN, JUDGE PRESIDING


        THE STATE'S MOTION TO EXTEND THE TIME FOR FILING
         THE STATE'S PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:
      The State, by and through the Criminal District Attorney of Denton County,
Texas, respectfully requests that the time for the filing of the State's Petition for
Discretionary Review in the above styled and numbered cause be extended pursuant to
Texas Rules of Appellate Procedure 68.2(c) and 10.S(b). In support of this motion, the
State would show the Court the following:
                                            I.
      The Second Court of Appeals at Fort Worth released its opinion and judgment in
this case on May 28, 2015.       No motions for rehearing or reconsideration have
been filed.




                        June 24, 2015
                                            II.
      The present deadline for the filing of the State's Petition for Discretionary
Review is June 26, 2015. The State respectfully requests a 15 day an extension of time
until July 13, 2015.
                                            III.
      This is the State's first request for an extension of time to file the State's Petition
for Discretionary Review.
                                            IV.
      The Appellant would show the Court that a reasonable explanation exists for the
requested extension. The. facts on which the Appellant relies to reasonably explain the
need for this extension are as follows:
      The Second Court of Appeals released its opinion, on May 28, 2015.               From
May 27-29, 2015, the undersigned was out of the office at a CLE on Criminal Appeals.
Since then the undersigned has prepared two appellate briefs: Lim v. State,
02-14-00365-CR, due June 8, 2015, and Martinez-Benitez v. State, 02-14-00440-CR, a
murder case, due June 29, 2015. The undersigned has prepared an Order Designating
Issues for a habeas writ on F-2013-0120-A(whcl) regarding Ex Parte Derrek Parry.
The undersigned has also assisted prosecutors in the trial division prepare for a
suppression hearing.
      Additionally, the undersigned is scheduled to be out of the office on a
pre-planned vacation on July 1-2, 2015, and the Denton County District Attorney's
Office will be closed in celebration of Independence Day on July 3, 2015.
      The motion is not for delay, but sought in the interest of justice.




                                             2
      Accordingly, the State respectfully requests that the time for the filing of the
State's Petition for Discretionary Review be extended to July 13, 2015.


Respectfully submitted,




                                         Assistant Criminal Dis net Attorney
                                         Appellate Division
                                         State Bar No. 24077065
                                         Denton County, Texas
                                         1450 East McKinney
                                         Denton, Texas 76209
                                         (940) 349-2600
                                         yael .zbolon@dentoncounty.com
                                         ATTORNEY FOR APPELLANT,
                                         THE STATE OF TEXAS




                           CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing motion has been served on the J.
Stanley Goodwin, 303 North Carroll, Suite 200, Denton, Texas 76201; and Lisa C.
McMinn, Post Office Box 13046, Capital Station, Austin, Texas 78711-3046, by
depositing same in the United States Mail, Postage Prepaid, on this, the 22nd day of
June, 2015.




                                           3